DETAILED ACTION
	Applicant’s response of December 31, 2020 has been fully considered.  Claim 1 is amended, claim 8 is cancelled, and claim 18 is added.  Claims 1 and 13-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, in line 2, the rubber mixture requires at least one polar or non-polar rubber.  However, in line 9, the polar or non-polar is a mixture of three rubbers each with specific amounts.  It is unclear how the rubber component can be at least one (meaning only one) and also be a mixture of three rubbers.  For the purpose of further examination, the rubber will be interpreted as a mixture of the three rubbers with the specified amounts.  However, this language of the claim must be clarified.
	Regarding claims 13-18, these claims are dependent on claim 1 and include all of the limitations thereof.  These claims are rejected because they are dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhart (WO 92/05218) in view of Sone et al. (US 2011/0319519).
	Regarding claim 1, Barnhart teaches a rubber composition comprising 40 phr of styrene butadiene rubber, 30 phr of polybutadiene rubber, 30 phr of natural rubber (these make up the rubber component), 70 phr of a filler, 1.6 phr of accelerator N-cyclohexyl-bis(2-benzothiazole(sulfonamide) (same as N-cyclohexyl-bis(2-mercaptobenzothiazole)sulfonamide that is claimed), and 2 parts of sulfur (Table 1, Example L).  While Example L also includes zinc oxide, stearic acid, an antiozonant, processing oil, and wax, these are all additional compounding ingredients and are not critical to the invention of Barnhart (Page 12, lines 18-28).  Additionally, Barnhart teaches that that the filler may be a clay (Page 12, lines 25-28).
	Barnhart does not teach that the filler is selected from the group consisting of glass fiber, modified kaolin, attapulgite, magnesium carbonate, copper fiber, and glass beads.  However, Sone et al. teaches a rubber composition for tires comprising a diene rubber (Abstract) and attapulgite and clay as a filler component (¶157).  Barnhart and Sone et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions based on diene rubbers for use in tires.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to use attapulgite as the filler, as taught by Sone et al., in the rubber composition, as taught by Barnhart, and would have been motivated to do so because clay and attapulgite are art recognized equivalents used for the same purpose as fillers in rubber compositions for use in tires and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other.  MPEP 2144.06 II.
	Barnhart teaches that the rubber component is comprised of 40 phr of styrene butadiene rubber, 30 phr of polybutadiene rubber, 30 phr of natural rubber (Table 1, Examples).  Barnhart does not teach that the amount natural rubber is from 0.1 to 20 phr.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II.A.  In this case, the general conditions of the claim are met and there is no evidence showing the amount of natural rubber used is critical.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to optimize the amount of natural rubber through routine experimentation and would have been motivated to do so in order to attain the desired properties of the composition.
	Regarding claims 13 and 14, these claims further define optional components of the composition.
	Regarding claim 15, Barnhart teaches that the rubber composition is used in a tire (Abstract).
	Regarding claim 16, Barnhart teaches that the rubber component is comprised of 40 phr of styrene butadiene rubber, 30 phr of polybutadiene rubber, 30 phr of natural rubber (Table 1, Examples).  Barnhart does not teach that the amount natural rubber is 20 phr, butadiene rubber is 44 phr, and the styrene butadiene rubber is 36 phr.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II.A.  In this case, the general conditions of the claim are met and there is no evidence showing the amount of natural rubber, polybutadiene rubber or styrene butadiene rubber used is critical.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to optimize the amount of the rubbers through routine experimentation and would have been motivated to do so in order to attain the desired properties of the composition.
	The limitation of the styrene butadiene rubber being solution polymerized is a product by process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, there is no evidence on the record that the method of production of the styrene butadiene changes the end rubber composition.
	Regarding claim 17, Barnhart teaches that the rubber component is comprised of 40 phr of styrene butadiene rubber, 30 phr of polybutadiene rubber, 30 phr of natural rubber (Table 1, Examples).  Barnhart additionally teaches that ethylene-propylene rubber (EPR) may be used in the composition (Page 11, line 19).  Barnhart does not teach that the amount natural rubber is 20 phr, butadiene rubber is 23 phr, styrene butadiene rubber is 36 phr and the ethylene propylene rubber is 21 phr.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II.A.  In this case, the general conditions of the claim are met and there is no evidence showing the amount of natural rubber, polybutadiene rubber, styrene butadiene rubber, or ethylene-propylene rubber used is critical.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to optimize the amount of the rubbers through routine experimentation and would have been motivated to do so in order to attain the desired properties of the composition.
	Regarding claim 18, the tire being a spare tire is an intended use of the tire.  If the tire of Barnhart is capable of being a spare tire then the claim limitation is met.  In this case, the tire of Barnhart is capable of serving as a spare tire.  

Response to Arguments
Applicant's arguments filed December 31, 2020 have been fully considered but they are not persuasive.
Applicant argues that the primary reference of Barnhart requires the presence of vulcanizing agents, secondary accelerators, activators (zinc oxide, stearic acid, zinc stearate), 
Applicant argues that the secondary reference of Sone et al. includes carbon black and silica as fillers and that these components are excluded from the instant claims.  This argument is unpersuasive.  As the secondary reference, the whole composition of Sone et al. is not bodily incorporated into the composition of Barnhart.  In this case, Sone et al. is used to show equivalence between attapulgite and clay as a filler component.  It is not germane to the rejection that Sone et al. requires components which are excluded from the instant claims.  Therefore, this argument is unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767